DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,024,259 to Treadway in view of US Patent No. 5,310,235 to Seymour et al. (Seymour) and US Patent No. 8,479, 801 to Holland et al. (Holland).
Regarding claim 30, Treadaway discloses a system (Fig 1) adapted for protecting temperature sensitive products (intended use) comprising a cover (A) that it adapted to fit over a product (10), the cover having a first component (22), a second component (20), wherein the first component (22) is capable of covering a top of the product and at least a portion of a first side of the product, second component (20) capable of covering a portion of a second side, a third side and fourth side of a product, at least one of the first and second component includes edges (32, 34) that attach the first and second components together.  Treadway further discloses vent openings (24, 26) between the first (22) and second components (20) at vertical edges of the first component but does not teach a closure system that closes the openings between the first and second component.  However, Seymour discloses a system comprising a cover (Fig 2) that fits over a product, the cover having a first component (7), a second component (8) and in particular a closure system (4) that closes the vent opening between the first and second components, the closure system capable of closing openings between the first and second component and adapted to tighten the cover around the product and wherein the closure system is positioned along a first opening at one vertical edge of the first component and along a second opening at another vertical edge of the first component.  One of ordinary skill in the art would have found it obvious to incorporate a closure system to the Treadway cover as suggested by Seymour in order to facilitate holding the cover together to protect the product from dust and debris.  The modified Treadway further teaches wherein independently of the closure system (4, Seymour), the first (22) and second (20) component are fixed to one another at points between or at a seam of the overlap (36), and wherein the first and second component are removable from the product by releasing the closure system and pulling the second component of the cover in a horizontal or downward direction away from first side of the product.  Treadaway does not teach the seam to comprise overlapping flaps; however, Treadaway discloses other suitable joining means may be used to attach the first and second components.  Holland discloses a system (Fig 7) comprising a cover with first (500) and second components (412), the first component (500) comprising overlapping flaps (513) overlapping the second component (412) and being joined using rivets.  One of ordinary skill in the art would have found it obvious to incorporate overlapping flaps to the Treadaway first component in order to facilitate attachment of the first and second components.

Allowable Subject Matter
Claims 1-2, 4, 6-16, 21-29 allowed.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. Holland discloses a system where plurality of flaps are provided on first component to overlap with second component to attach the first and second components.  One of ordinary skill in the art would have found it obvious to incorporate overlapping flaps to the first component of Treadaway in order to facilitate engagement with the second component.
Applicant’s arguments, see pgs 4-7 of remarks, filed 7/19/2022, with respect to claims 1-2, 4, 6-16, 21-22 have been fully considered and are persuasive.  The rejection of claims 1-2, 4, 6-16 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735